COTTERAL, Circuit Judge
(dissenting). I dissent for the reason that the patentee did no more than assemble old elements and no new result was attained to any extent. The practice of protecting young pigs from cold by artificial heat and separating them from ' the sows to avoid trampling is undeniably very old. It is illustrated more familiarly in the raising of chickens where brooders and coops are used. It is certainly no discovery that a brood or litter will by instinet be attracted to a place of warmth and that trampling is reduced by separating the apartments. This led to the common method of providing heat and a refuge for the young. Doubtless this farrowing house is a convenient aggregation in one structure of the ordinary means taken to increase the litters and save the pigs. It accounts for the popularity of the enterprise. But the most that can be said of it is that mechanical skill has been employed to 'bring together old elements but with no possible difference in the result. The cases which hold such a patent invalid are too numerous for citation. See Grinnell Washing Machine Co. v. E. E. Johnson Co., 247 U. S. 426, 38 S. Ct. 547, 62 L. Ed. 1196; Richards v. Chase Elevator Co., 158 U. S. 299, 15 S. Ct. 831, 39 L. Ed. 991; Concrete Appliances Co. v. John E. Gomery et al., 269 U. S. 177, 46 S. Ct. 42, 76 L. Ed. 222.